Deen, Presiding Judge.
Jerome Elus Barton, a/k/a Michael Hardwick, was convicted of armed robbery, kidnapping, possession of a sawed-off shotgun, possession of a firearm during the commission of a crime, and possession of a firearm by a convicted felon. On appeal he asserts the general grounds. Held:
The evidence showed that the four men entered Joe’s Jolly Spot in Jones, Georgia, and robbed the proprietor, Carl Pierce, at gunpoint. They then forced him to remove his clothing down to his underwear and go with them in a car. A high speed chase through three counties ensued when Pierce’s brother and two other persons pursued the kidnappers. The chase attracted the attention of a state trooper who joined in the chase. When the kidnapper’s vehicle was finally stopped, two men fled into the woods and the vehicle started off again and was eventually stopped by the trooper in Bryan County. Barton was located in the woods through the use of dogs. He was recognized by the trooper as one of the kidnappers because he was wearing a long green trench coat. The victim’s personal effects and a sawed-off shotgun were found in the automobile near where Barton had been seated. When he was arrested in the woods, Barton stated to the dog handler, “Okay. I give up. You’ve got me.”
Viewing the evidence in a light favorable to the prosecution, we find that a rational trier of fact could find that the defendant was guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Driggers v. State, 244 Ga. 160 (259 SE2d 133) (1979).

Judgment affirmed.


Birdsong and Benham, JJ., concur.

*387Decided November 2, 1989.
Samuel G. Oliver, for appellant.
Dupont K. Cheney, District Attorney, J. Thomas Durden, Assistant District Attorney, for appellee.